IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT

                                        __________________

                                           No. 95-50552
                                         Summary Calendar
                                        __________________


UNITED STATES OF AMERICA,

                          Plaintiff-Appellee,

versus

RALPH J. HINOJOSA,

                          Defendant-Appellant.



                                      ----------
                        Appeal from the United States District Court
                             for the Western District of Texas
                               USDC No. A-90-CA-112-JN
                                      ----------
                                     January 12, 1996
Before POLITZ, Chief Judge, DAVIS and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

         Ralph J. Hinojosa appeals from the district court's denial of his motion to vacate, set aside,

or correct his sentence pursuant to 28 U.S.C. § 2255. Hinojosa argues that the district court

erred by assessing a four-level increase for his role in the offense pursuant to U.S.S.G. §

3B1.1(a), that the district court erred by assessing criminal history points for

an unclassified misdemeanor, that he was entitled to an additional one-level reduction for

acceptance of responsibility pursuant to

§ 3E1.1, and that the district court erred in determining the amount of his fine under § 5E1.2. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. See Hinojosa v. United States, No. A-95-CA-112 JN, A-90-CR-124

JN (W.D. Tex. June 28, 1995). Hinojosa's assertion that his motions for discovery and inspection


   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
                                         No. 95-50552
                                              -2-

and for itemized cost of each discovery item were improperly denied was not adequately briefed

and is thus deemed abandoned on appeal. See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.

1993). The judgment of the district court is AFFIRMED.

       AFFIRMED.